DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 20-39 in the reply filed on 4/8/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-24, 28-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein), in view of Aussenac (GB 2040150). 
Regarding Claim 20:  Yokoi teaches a method for cleaning an instrument comprising:
immersing said instrument in an apparatus for cleaning the instrument during an intraoperative phase of a surgical procedure (pg. 2, [0008] and pg. 6 at (3)), said apparatus comprising a container (e.g., Fig. 7, element 42; Fig. 8, element 52; Fig. 9, element 64; or  Fig. 11, element 71, or Fig. 14, element 93) having an aperture, a bottom portion, and at least one sidewall defining a bath configured to hold a cleaning agent;
immersing said instrument within said cleaning agent disposed within said bath of said container (pg. 6 at (3));
exposing said instrument while immersed in said cleaning agent to an ultrasonic radiation emitted from a vibration means (elements 44, 58, or 65) coupled to said container;
wherein said steps of utilizing said apparatus, immersing said instrument within said cleaning agent, and exposing said instrument to ultrasonic radiation are simultaneously performed during said intraoperative phase of said surgical procedure (pg. 2, [0008]).
Yokoi does not expressly disclose exposing the instrument to ultraviolet radiation while immersed in the cleaning agent.  However, Aussenac teaches a method of cleaning surgical instruments by immersing said instruments in a solution within a tank and exposing the immersed objects to ultrasonic radiation while simultaneously exposing the instruments to ultraviolet radiation in order to enhance sterilization of the instruments (pg. 1, ll. 5-10 and 52-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi by simultaneously subjecting the instruments to ultraviolet radiation in order to enhance the sterilization effect.
Regarding Claim 21:  Yokoi and Aussenac teach the elements of Claim 20, as discussed above.  Yokoi further discloses a power supply (not numbered, best seen in Fig. 7).
Regarding Claim 22:  Yokoi and Aussenac teach the elements of Claim 20, as discussed above.  Yokoi teaches a modular apparatus (e.g., Fig. 7 illustrates an inner bottle placed within an outer container for cleaning).  Though Yokoi does not expressly disclose the apparatus as disposable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method with an apparatus which is disposed of after the operation is completed.  
Regarding Claim 23:  Yokoi and Aussenac teach the elements of Claim 20, as discussed above.  Yokoi further teaches that interior surfaces of the container further comprise a non-reflective surface (e.g., Fig. 14, element 93a).
Regarding Claim 24:  Yokoi and Aussenac teach the elements of Claim 20 as discussed above.  Though not specified in the embodiments relied on above, Yokoi teaches other embodiments of the cleaning apparatus which include a pump assembly for moving cleaning fluid to and from container (pgs. 4-5, bridging paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoko and Aussenac with an apparatus comprising a pump assembly in order to move the liquid to and from the container, as suggested by Yokoi.
Regarding Claim 28:  Yokoi and Aussenac teach the elements of Claim 20 as discussed above.  Yokoi further teaches that the apparatus comprises a control module (pg. 11 describes controlling the transducers).
Regarding Claim 29:  Yokoi and Aussenac teach the elements of Claim 20, as discussed above.  Yokoi further teaches that the apparatus comprises a heating assembly (Fig. 8, element 51).
Regarding Claim 30:  Yokoi and Aussenac teach the elements of Claim 20 as discussed above.  Yokoi does not expressly disclose that the apparatus is battery operated.  Yokoi illustrates a power cord to power the apparatus (e.g., Fig. 7).  It is well known to operate a cleaning device via battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claimed invention to modify the method of Yokoi and Aussenac by providing a battery-operated apparatus in order to provide cordless operation.
Regarding Claim 34:  Yokoi and Aussenac teach the elements of Claim 20, as discussed above.  Yokoi teaches that the container is provided in various configurations (see Figs. 7-9, and 11).  Each of the disclosed containers are configured to be able to receive a liner as claimed.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein) and Aussenac (GB 2040150), as applied to Claim 20 above, and further in view of Farvid (US 2020/0002647).
Regarding Claim 25:  Yokoi and Aussenac teach the elements of Claim 20 as described above.  They do not expressly disclose the cleaning agent comprises an aqueous solution of chlorohexidine.  However, Farvid teaches a method for cleaning medical devices with an aqueous solution of chlorohexidine [0003, 0084, and 0141].  It has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi and Aussenac by providing an aqueous solution of chlorohexidine to clean the instruments since chlorohexidine is known in the arty for this purpose as shown in Farvid.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein) and Aussenac (GB 2040150), as applied to Claim 20 above, and further in view of Kawakami et al. (JP 2007-082900; machine translation referenced herein).
Regarding Claim 26:   Yokoi and Aussenac teach the elements of Claim 20, as discussed above, but do not expressly disclose that the radiation means is configured to emit ultraviolet radiation within the claimed range.  However, Kawakami teaches a similar method for cleaning medical instruments wherein the instruments are immersed in a cleaning solution while being irradiated with ultraviolet light having a wavelength of about 254 nm (see abstract and pg. 7, last paragraph), which is within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi and Aussenac by providing radiation means configured to emit radiation within the claimed range, as such wavelength is known for effectively cleaning the instruments, as shown in Kawakami.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein) and Aussenac (GB 2040150), as applied to Claim 20 above, and further in view of Morita et al. (US 2013/0186429).
Regarding Claim 27:  Yokoi and Aussenac teach the elements of Claim 20 as discussed above, but do not expressly disclose that the vibration means is configured to emit ultrasonic radiation within the claimed range.  However, Morita teaches a similar method of cleaning medical instruments wherein the instruments are immersed in a cleaning fluid and subjected to ultrasonic radiation within a range of 28-45 kHz (see abstract and [0034]), which is within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi and Aussenac by providing a radiation means configured to emit radiation within the claimed range as such frequency is known in the art for the same purpose, as shown by Morita. 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein) and Aussenac (GB 2040150), as applied to Claim 20 above, and further in view of Song (KR 20060103609; machine translation referenced herein).
Regarding Claim 31: Yokoi and Aussenac teach the elements of Claim 20, as discussed above, but do not expressly disclose that the at least one sidewall comprises a longitudinal channel disposed therein.  However, Song teaches a basin for holding a fluid, the basin comprising a longitudinal channel disposed within the sidewalls to provide an ultraviolet lamp source therein to allow sterilization and disinfection properties to the fluid within the basin (Fig. 1, elements 112, 102a; pg. 3, third and fourth paragraphs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi and Aussenac by providing a longitudinal channel in the sidewall in order to provide a space for the ultraviolet light within the container, as suggested by Song.
Regarding Claim 32:  Yokoi, Aussenac, and Song teach the elements of Claim 31, as discussed above.  Song is cited for teaching a longitudinal channel within the sidewall.  Song illustrates that the channel is angled to disperse the light (see Fig. 1), but does not expressly disclose an angle within the claimed range.  It is understood that the position and angle of the channel affects the dispersion of the light from the UV source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by optimizing the position and angle of the channel to a value within the claimed range in order to provide the most effective dispersion of the ultraviolet source.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein) and Aussenac (GB 2040150), as applied to Claim 20 above, and further in view of Graves (US 2019/0223978).
Regarding Claim 35:  Yokoi and Aussenac teach the elements of Claim 20, as discussed above, but do not expressly disclose that the cleaning agent is prepackaged with the container in disposable fashion.  However, Graves teaches a method of providing a container for decontaminating surgical instruments, wherein cleaning agent is prepackaged with the container in disposable fashion in order to reduce opportunities for contamination in the surgical room [0058, 0070].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi and Aussenac with a prepackaged container and cleaning agent in order to reduce the opportunity for contamination, as suggested by Graves.

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2000-217781; machine translation referenced herein), in view of Aussenac (GB 2040150) and Song (KR 20060103609; machine translation referenced herein).
Regarding Claim 36:  Yokoi teaches a method for cleaning an instrument comprising:
immersing said instrument in an apparatus for cleaning the instrument during an intraoperative phase of a surgical procedure (pg. 2, [0008] and pg. 6 at (3)), said apparatus comprising a container (e.g., Fig. 7, element 42; Fig. 8, element 52; Fig. 9, element 64; or  Fig. 11, element 71, or Fig. 14, element 93) having an aperture, a bottom portion, and at least one sidewall defining a bath configured to hold a cleaning agent;
immersing said instrument within said cleaning agent disposed within said bath of said container (pg. 6 at (3));
exposing said instrument while immersed in said cleaning agent to an ultrasonic radiation emitted from a vibration means (elements 44, 58, or 65) coupled to said container;
wherein said steps of utilizing said apparatus, immersing said instrument within said cleaning agent, and exposing said instrument to ultrasonic radiation are simultaneously performed during said intraoperative phase of said surgical procedure (pg. 2, [0008]).
Yokoi does not expressly disclose exposing the instrument to ultraviolet radiation while immersed in the cleaning agent.  However, Aussenac teaches a method of cleaning surgical instruments by immersing said instruments in a solution within a tank and exposing the immersed objects to ultrasonic radiation while simultaneously exposing the instruments to ultraviolet radiation in order to enhance sterilization of the instruments (pg. 1, ll. 5-10 and 52-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi by simultaneously subjecting the instruments to ultraviolet radiation in order to enhance the sterilization effect.
Yokoi does not expressly disclose that the at least one sidewall comprises a longitudinal channel disposed therein to hold the radiation means.  However, Song teaches a basin for holding a fluid, the basin comprising a longitudinal channel disposed within the sidewalls to provide an ultraviolet lamp source therein to allow sterilization and disinfection properties to the fluid within the basin (Fig. 1, elements 112, 102a; pg. 3, third and fourth paragraphs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi and Aussenac by providing a longitudinal channel in the sidewall in order to provide a space for the ultraviolet light within the container, as suggested by Song.
Song illustrates that the channel is angled to disperse the light (see Fig. 1), but does not expressly disclose an angle within the claimed range.  It is understood that the position and angle of the channel affects the dispersion of the light from the UV source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by optimizing the position and angle of the channel to a value within the claimed range in order to provide the most effective dispersion of the ultraviolet source.

Allowable Subject Matter
Claims 33 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest all the features of the aforementioned claims. The closest prior art of record is that of Yokoi, Aussenac, and Song, as described above.  However, the cited prior art does not disclose or fairly suggest a method of intraoperatively cleaning, decontaminating, or sterilizing an instrument by immersing the instrument into a container of cleaning fluid while simultaneously subjecting the instrument to ultrasonic and ultraviolet radiation, wherein the container comprises a longitudinal channel having a shrouded lip portion, as required by Claims 33 and 37-39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714